DETAILED ACTION
This is in reference to communication received 18 February 2022. Claims 1, 3 – 20 are pending for examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3 – 20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Specifically, claims 1, 3 – 20 are directed toward at least one judicial exception without significantly more. In accordance with the Federal Register Notice: 2019 Revised Patent Subject Matter Eligibility Guidance, (January 7, 2019), (accessible at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf), the rationale for this determination is explained below:
Claim 1, representative of claims 12 and 17 is directed towards a method, which is a statutory category of invention. Although, claim 1 is directed toward a statutory category of invention, the claim appears to be directed toward a judicial exception namely an abstract idea. Claim 1 recites invention directed to obtaining an image designated by a user, analyze the image to identify whether there is any assertion in the image, determine a response to the assertion and presenting the response to the user, is a process that, under its broadest reasonable interpretation, covers performance of organizing certain methods of human activity related to advertising, marketing or sales activities or behaviors. In the invention as currently 
 This judicial exception is not integrated into a practical application because, in particular, the claim recites obtaining an image, analyzing the obtained image to identify whether there is any assertion in the image, generating and presenting a response to the assertion without using a device or a processor. Additionally, providing a response to an assertion made in an image amounts to insignificant extra-solution activity. Accordingly, the claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the co-pending claims recites the additional elements of a non-transitory computer-readable media, one or more processors, a camera and a display to obtaining an image, generating a response and presenting the response to the assertion amounts to no more than mere instruction to apply the exception using a generic computer component. For the same reason these elements are not sufficient to provide an inventive concept. The Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere receipt or transmission of data over a network is a well-understood. Routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept in the claim, and thus the claim is not patent eligible.

As for dependent claim 3, applicant recites that a camera will be used to capture the image. Claim 3 does not contain any further additional elements per step 2A, prong 2. Therefore, Claim 13 considered patent ineligible for the reasons given above.



As for dependent claims 6 representative 15, these claims recites obtaining a second image designated by the user, analyze the second image to identify a color that may be associated with a brand or product, and present information related to the product or brand, is a process that, under its broadest reasonable interpretation, covers performance of organizing certain methods of human activity related to advertising, marketing or sales activities or behaviors. In the invention as currently claimed, there is no device claimed that will perform image analysis of the obtained image, generate a response and present the response as a result of the analysis to the user. Accordingly, the claim recites an abstract idea.

As for dependent claim 7, applicant recites obtaining a second image designated by the user, analyze the second image to identify whether the second image contains adult content, and do not present information related to the brand promotion in the second image, is a process that, under its broadest reasonable interpretation, covers performance of organizing certain methods of human activity related to advertising, marketing or sales activities or behaviors. In the invention as currently claimed, there is no device claimed that will perform image analysis of the obtained image, generate a response and present the response as a result of the analysis to the user. Accordingly, the claim recites an abstract idea.

As for claims 8 representative 16, these claims recites obtaining a second image designated by the user, analyze the second image to identify an object within the second image, 

As for claims 13 and 18, claim 5 representative of claims 14 and 20, claims 9 and 10, claimed invention recite limitations that further define the same abstract idea of type of data, These claims do not contain any further additional elements per step 2A, prong 2. Therefore, they are considered patent ineligible for the reasons given above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 5, 7 – 8, 12 – 14, 16 – 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. US Publication 2014/0337174 in view of Myslinski et al. US Publication 2012/0317593.


Regarding claims 1, 17 and 18, Lin teaches system and method comprising: 
one or more processors [Lin, 0063, 0059]; 
a camera (Lin, image capture device) [Lin, 0045, Fig. 8a, 8b and associated disclosure]; 
a display (Lin, display screen) [Lin, 0045, Fig. 8a and associated disclosure]; 
one or more non-transitory computer-readable media storing computer-executable instructions that, when executed on the one or more processors [Lin, 0063, 0059];
obtaining a first image that has been designated by a user (Lin, capture an image with a computing device; hovering the device over an object facing the camera will cause the camera to capture image) [Lin, 0027, Fig. 3 and associated disclosure]; 
analyzing the first image to identify an assertion made within the first image, comprising a statement or claim regarding at least one of a product or a brand (Lin, image is analyzed or processed to recognize text or object as being associated with the product) [Lin, 0028, Fig. 3 and associated disclosure];
Lin does not explicitly teach determining a response to the statement or claim of the assertion based on the statement or claim of the assertion. However, Myslinski teaches system and method for a fact checking system that verifies the correctness of information and/or characterizes the information by comparing the information with one or more sources [Myslinski, 0004]. Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to modify Lin by adopting teachings of Myslinski to monitor and process information to enable advertisers to deliver similarly advertised documents to users, present competing products to an active user who may actively looking to purchase a product or service.
Lin in view of Myslinski teaches system and method further comprising:
determining a response to the statement or claim of the assertion based on the statement or claim of the assertion (Myslinski, For example information is parsed. In the step 904, additional or supplemental information is searched for and returned. For example, a , wherein the response promotes a brand competitor of at least one of the product or brand (Myslinski, In some embodiments, an opposing advertisement is presented when an advertisement is presented. For example, if there is a commercial for Beer X displayed on the television, a commercial for Beer Y is displayed on the user's mobile device, on a smaller section of the television (e.g. bottom of the screen), or another device) [Myslinski, 0112]; and
displaying, on a display of a mobile device, the response to the user (Myslinski, In some embodiments, an opposing advertisement is presented when an advertisement is presented. For example, if there is a commercial for Beer X displayed on the television, a commercial for Beer Y is displayed on the user's mobile device, on a smaller section of the television (e.g. bottom of the screen), or another device) [Myslinski, 0112]. 

Regarding claim 12, Lin teaches one or more non-transitory computer-readable media storing computer-executable instructions [Lin, 0063, 0059] that, when executed by one or more processors, cause the one or more processors to perform actions comprising: 
instructing a user of a mobile device to capture a first image using a camera of the mobile device (Lin, capture an image with a computing device; hovering the device over an object facing the camera will cause the camera to capture image) [Lin, 0027, Fig. 3 and associated disclosure], wherein the first image promotes a product or brand (Lin, upon receiving, from the user, a touch (or other) selection to an advertisement or product listing) [Lin, 0015]; 
Lin does not explicitly teach determining a response to the statement or claim of the assertion based on the statement or claim of the assertion. However, Myslinski teaches system and method for a fact checking system that verifies the correctness of information and/or 
Lin in view of Myslinski teaches system and method further comprising:
causing the first image to be analyzed to: 
(a) recognize text within the first image (Lin, image is analyzed or processed to recognize any text or object contained therein) [Lin, 0028]; 
(b) identify, in the text (Lin, image is analyzed or processed to recognize text or object as being associated with the product) [Lin, 0028, Fig. 3 and associated disclosure], a phrase representing an assertion comprising a statement or claim regarding the product or brand (Myslinski, For example information is parsed. In the step 904, additional or supplemental information is searched for and returned. For example, a database is searched to find opposing arguments to an argument, or supporting arguments are searched for on web pages, or a competitor's advertisement is located in a database; In screenshot 306, assertions is made that the U.S. has 51 states) [Myslinski, 0106; screenshot 306 in Fig. 3]; 
 (c) identifying a first media resource that responds to the statement or claim of the assertion based on the statement or claim of the assertion (Myslinski, In some embodiments, an opposing advertisement is presented when an advertisement is presented. For example, if there is a commercial for Beer X displayed on the television, a commercial for Beer Y is displayed on the user's mobile device, on a smaller section of the television (e.g. bottom of the screen), or another device) [Myslinski, 0112]; and 
displaying, on a display of a mobile device, the response to the user (Myslinski, In some embodiments, an opposing advertisement is presented when an advertisement is presented. For example, if there is a commercial for Beer X displayed on the television, a .

Regarding claim 3, Lin in view of Myslinski teaches system and method, wherein obtaining the first image comprises capturing the first image using a camera of a mobile device (Lin, capture an image with a computing device; hovering the device over an object facing the camera will cause the camera to capture image) [Lin, 0027, Fig. 3 and associated disclosure]. 

Regarding claim 5, 14 and 20, Lin in view of Myslinski teaches system and method, wherein the response comprises at least one of 
(a) text; 
(b) graphics; 
(c) audio; or 
(d) video 
(Lin, recognize text or object as being associated with the product, display the at least one advertisement associated with the product) [Lin, 0028, Fig. 3 and associated disclosure]. 

Regarding claim 7, Lin in view of Myslinski teaches system and method further comprising: 
obtaining a second image that has been designated by the user (Lin, capture an image with a computing device; hovering the device over an object facing the camera will cause the camera to capture image) [Lin, 0027, Fig. 3 and associated disclosure]; 
analyzing the second image to determine that the second image contains adult content; and refraining from brand promotion in conjunction with the second image (Lin, recognize text or object as being associated with the product, display the at least one 
Therefore, it would have been obvious to one of ordinary skill in the art to modify Lin in view of Myslinski and implement advertising adhering preventing transmission of adult content to meet local jurisdictional guidelines) [Lin, 0028, Fig. 3 and associated disclosure]. 

Regarding claim 8 and 16, Lin in view of Myslinski teaches system and method further comprising: 
obtaining a second image that has been designated by the user (Lin, capture an image with a computing device; hovering the device over an object facing the camera will cause the camera to capture image) [Lin, 0027, Fig. 3 and associated disclosure]; 
analyzing the second image to recognize an object within the second image (Lin, recognizing text or objects as being associated with the product) [Lin, 0028] ;
determine a second media resource that relates to the product or brand (Lin, user is presented with businesses similar to Pam’s Laundry on a map relative to their current location, thus, enabling the user to quickly identify the next closes open dry cleaner so that they can drop off their dry cleaning) [Lin, 0035, Fig. 4c and associated disclosure]; 
determining information that relates to the object; and providing the information for presentation to the user (Myslinski, In some embodiments, an opposing advertisement is presented when an advertisement is presented. For example, if there is a commercial for Beer X displayed on the television, a commercial for Beer Y is displayed on the user's mobile device, . 

Regarding claims 13 and 18, Lin in view of Myslinski teaches system and method, wherein the response promotes a brand competitor of at least one of the product or the brand (Myslinski, In some embodiments, an opposing advertisement is presented when an advertisement is presented. For example, if there is a commercial for Beer X displayed on the television, a commercial for Beer Y is displayed on the user's mobile device, on a smaller section of the television (e.g. bottom of the screen), or another device) [Myslinski, 0112]. 


Claims 6, 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. US Publication 2014/0337174 in view of Myslinski et al. US Publication 2014/0156398 and Kraft et al. US Publication 2002/0147637.

Regarding claims 6 and 15, Lin in view of Myslinski does not explicitly teach analyzing image to determine color that is associated with a product or brand. However, Kraft teaches the hosted ad in this case is Intel®, other advertisers are E*trade® and the Mac Store; design and layout evaluator uses standard image processing techniques to detect the color on and image ad, textures, and any animations effects. Color information can be very valuable) [Kraft, 0117, 0136]. In addition, it is old and known to one of ordinary skill in the art that brands advertise their logos in specific color combinations to ensure that the user recognizes their brand by just looking at the color, for example, E*trade logo uses a “*” in specific combination of colors in their advertising, intel uses shade of blue logo in their advertising.

Lin in view of Myslinski and Kraft teaches system and method further comprising:
obtaining a second image that has been designated by the user (Lin, capture an image with a computing device; hovering the device over an object facing the camera will cause the camera to capture image) [Lin, 0027, Fig. 3 and associated disclosure]; 
analyzing the second image to determine that the second image contains a color that is associated with a product or brand (Kraft, the hosted ad in this case is Intel®, other advertisers are E*trade® and the Mac Store; design and layout evaluator uses standard image processing techniques to detect the color on and image ad, textures, and any animations effects. Color information can be very valuable) [Kraft, 0117, 0136];
determine a second media resource that relates to the product or brand (Lin, user is presented with businesses similar to Pam’s Laundry on a map relative to their current location, thus, enabling the user to quickly identify the next closes open dry cleaner so that they can drop off their dry cleaning) [Lin, 0035, Fig. 4c and associated disclosure]; and 
presenting information relating to the product or brand (Lin, recognize text or object as being associated with the product, display the at least one advertisement associated with the product) [Lin, 0028, Fig. 3 and associated disclosure]. 

Regarding claim 9, Lin in view of Myslinski and Kraft teaches system and method, wherein: 
the object comprises a logo; 
the method further comprises determining a brand represented by the logo; and 
the information relates to the brand represented by the logo 
.


Claims 4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. US Publication 2014/0337174 in view of Myslinski et al. US Publication 2014/0156398 and Foehr et al. US Patent8,331,677.

Regarding claims 4 and 19, Lin in view of Myslinski does not explicitly recite displaying graphical control at a location of the assertion. However, Foehr teaches system and method for a combined image and text document. Foehr teaches text representation can be OCR’d and scanned image can be rendered for display overlaid with text representations as transparent overlay, where scanned image and the text representations are independently user-selectable for display [Foehr, col. 1, lines 35 - 45].
Therefore, it would have been obvious to one of ordinary skill in the art to modify Lin in view of Myslinski by adopting teachings of Foehr to retains the visual appearance or representation of an original image.
Lin in view of Myslinski and Foehr teaches system and method further comprising: 
displaying the first image on a graphical user interface of a device (Foehr, text representation can be OCR’d and scanned image can be rendered for display overlaid with text representations as transparent overlay, where scanned image and the text representa tions are independently user-selectable for display) [Foehr, col. 1, lines 35 - 45];
displaying a graphical control over the first image at a location of the assertion within the first image (Foehr, text representation can be OCR’d and scanned image can b e rendered for display overlaid with text representations as transparent overlay, where scanned ;
in response to selection of the graphical control by the user, displaying the response (Foehr, user-selectable input can be received to display the text representation adjacent to the scanned image, i.e. advertisement) [Foehr, col. 1, lines 4-49].


Claims 10 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. US Publication 2014/0337174 in view of Myslinski et al. US Publication 2014/0156398 and Li et al. US Publication 2014/0156398.

Regarding claim 10, Lin in view of Myslinski does not teach analyzing image to detect mood. However, Li teaches system and method for selecting advertisements based on comparison of consumer characteristics identified from an image (face recognition, consumer expression like happy, sad, smiling etc.) [Li, 0010, 0015].
Therefore, it would have been obvious to one of ordinary skill in the art to modify Lin in view of Myslinski by adopting teachings of Li to market goods and services to different demographics and improve the effectiveness of the advertisements.
Lin in view of Myslinski and Li teaches system and method, wherein:
the object comprises a human face (Li, face detection module is configured to identify a face within the images and determine one or more characteristics of the consumer) [Li, 0013];
the method further comprises analyzing the second image to detect a mood that is expressed by the human face (Li, selecting advertisements based on comparison of consumer characteristics identified from an image (face recognition, consumer expression like happy, sad, smiling etc.)) [Li, 0015, 0051,0052]; and
the information relates to the mood expressed by the human face [Li, 0051].

Regarding claim 11, Lin in view of Myslinski and  King in view of Li teaches system and method, wherein:
the object comprises a person (Li, face detection module is configured to identify a face within the images and determine one or more characteristics of the consumer) [Li, 0013];
the method further comprises analyzing the second image to determine an identity of the person (Li, selecting advertisements based on comparison of consumer characteristics identified from an image (face recognition, consumer expression like happy, sad, smiling etc.)) [Li, 0010, 0015]; and
the information relates to the identity of the person (Li, image may be analyzed to  determine one or more of the following consumer characteristics: the consumer's age, the consumer's age classification (e.g., child or adult), the consumer's gender, the consumer's race, the consumer's emotion identification ( e.g., happy, sad, smiling, frown, surprised, excited, etc.), and/or the consumer's identity (e.g., an identifier associated with a consumer)) [Li, 0051].



Response to Arguments
Applicant's argument that amended invention as currently claimed is eligible under 35 USC 101 without commenting on the propriety of the Office’s rejection is acknowledged and considered.
However, upon further review, it is deemed that amended invention is not eligible for patent under 35 USC 101. 

Applicant's argument that cited references do not teach “determining a response to the statement or claim of the assertion based on the statement or claim of the assertion, wherein the response promotes a brand competitor or at least one of the product or the brand” in the invention as currently claimed and therefore application is in the condition of allowance is acknowledged and considered.
However, cited reference Myslinski et al. teaches “In some embodiments, an opposing advertisement is presented when an advertisement is presented. For example, if there is a commercial for Beer X displayed on the television, a commercial for Beer Y is displayed on the user's mobile device, on a smaller section of the television (e.g. bottom of the screen), or another device) [Myslinski, 0112]. Applicant is requested to consider the references fully when making their arguments.

 



Conclusion
Applicant is required under 37 CRF ‘1.111 (c) to consider the references fully when responding to this office action. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wexler et al. US Patent 10,554,870 teaches system and method wherein an image received from a user device is analyzed  to generate data related to the identified characteristics, and base on the data related to the characteristics, an advertisement is selected (the response promotes a brand competitor or at least one of the product or the brand) and transmitted to the user device (see at least Fig, 84 and associated disclosure).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Naresh Vig whose telephone number is (571)272-6810. The examiner can normally be reached Mon-Thu 05:30a - 03:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571.270.7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NARESH VIG/Primary Examiner, Art Unit 3622                                                                                                                                                                                                        

March 5, 2022